Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 1 of 27 Page ID #:3895



        Robert V. Prongay (SBN 270796)
      1 Kara M. Wolke (SBN 241521)
      2 Vahe Mesropyan (SBN 307244)
        GLANCY PRONGAY & MURRAY LLP
      3 1925 Century Park East, Suite 2100
      4 Los Angeles, California 90067
        Telephone: (310) 201-9150
      5
        E-mail: kwolke@glancylaw.com
      6 Jennifer Pafiti (SBN 282790)
      7 POMERANTZ LLP
        468 North Camden Drive
      8
        Beverly Hills, CA 90210
      9 Telephone: (818) 532-6449
     10 E-mail: jpafiti@pomlaw.com
     11 [Additional Counsel on Signature Page]
        Attorneys for Class Plaintiffs
     12
                              UNITED STATES DISTRICT COURT
     13
                            CENTRAL DISTRICT OF CALIFORNIA
     14
         SUNIL SUDUNAGUNTA,                    Case No. 16-cv-01947-MWF-JEM
     15 Individually and on behalf of all
     16 others similarly situated,             Consolidated with
                             Plaintiff,        2:16-cv-3438-MWF-JEM
     17
                      v.                       CLASS ACTION
     18
         NANTKWEST, INC., PATRICK
     19                                        PLAINTIFFS’ REPLY IN
         SOON-SHIONG, RICHARD
     20 GOMBERG, BARRY J. SIMON,               SUPPORT OF (i) MOTION FOR
                                               FINAL APPROVAL OF
     21 STEVE GORLIN, MICHAEL D.
         BLASZYK, HENRY JI, RICHARD            SETTLEMENT, AND (ii) MOTION
     22 KUSSEROW, JOHN T. POTTS, JR.,          FOR AWARD OF ATTORNEYS’
     23 ROBERT ROSEN, JOHN C.                  FEES, REIMBURSEMENT OF
         THOMAS JR., MERRILL LYNCH,            LITIGATION EXPENSES, AND
     24                                        PLAINTIFFS’ AWARDS
         PIERCE, FENNER & SMITH, INC.,
     25 CITIGROUP GLOBAL MARKETS
                                               Date:    April 29, 2019
     26 INC., JEFFERIES LLC, PIPER             Time: 10:00 a.m.
         JAFFRAY & CO., and MLV & CO.,
     27 LLC.,                                  Before: Hon. Michael Fitzgerald
                                               Courtroom: 5A
     28               Defendants.

             REPLY ISO MOTION FOR FINAL APPROVAL OF SETTLEMENT,
           ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 2 of 27 Page ID #:3896




      1                                       TABLE OF CONTENTS

      2
            I.     The Absence of Objections Strongly Supports Final Approval .......... 1
      3
      4     II.    The Limited Number of Exclusions Strongly Supports Final
                   Approval ............................................................................................... 3
      5
      6     III.   Conclusion............................................................................................ 3
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
             REPLY ISO MOTION FOR FINAL APPROVAL OF SETTLEMENT,
           ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
                                                                  i
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 3 of 27 Page ID #:3897




      1                                       TABLE OF AUTHORITIES
      2 Acosta v. Frito-Lay, Inc.,
      3  No. 15-2128, 2018 U.S. Dist. LEXIS 75998 (N.D. Cal. May 4, 2018) ........... 3
      4
        Etter v. Allstate Ins. Co.,
      5  No. 17-0184, 2018 U.S. Dist. LEXIS 189136 (N.D. Cal. Nov. 4, 2018)......... 3
      6
        In re HiEnergy Techs.,
      7   SA CV 04-1226-VBF(JTLx),
      8   2010 U.S. Dist. LEXIS 147929 (C.D. Cal. Sep. 22, 2010) .............................. 2
      9 In re Mego Financial Sec Litig,
     10   213 F. 3d 454 (9th Cir 2000) ............................................................................ 3
     11
        In re Washington Public Power Supply System Sec. Litig.,
     12   MDL No. 551, 1988 U.S. Dist. LEXIS 16532
     13   (W.D. Wash. July 28, 1988) ......................................................................... 1-2

     14 Mathein v. Pier 1 Imps. (U.S. Remodelers,.), Inc.,
     15  C 09-05112 JSW, 2018 U.S. Dist. LEXIS 71386
         (N.D. Cal. Aug. Apr. 27, 2018) ........................................................................ 3
     16
     17 Maxin v. RHG & Co.,
         No. 16-2625, 2018 U.S. Dist. LEXIS 26795 (S.D. Cal. Feb. 16, 2018) .......... 3
     18
     19 Officers for Justice v. Civil Service Commission,
     20  688 F.2d 615 (9th Cir. 1982) ............................................................................ 2

     21 Rinky Dink, Inc. v. World Bus. Lenders, LLC,
     22   No. C14-0268-JCC, 2016 U.S. Dist. LEXIS 70858
          (W.D. Wash. May 31, 2016) ............................................................................ 3
     23
     24 Saldivar v. Priority One Med. Transp., Inc.,
          No. CV 09-04789, 2011 U.S. Dist. LEXIS 163720
     25
          (C.D. Cal. Mar. 22, 2011) ................................................................................. 2
     26
        Scott v. HSS Inc.,
     27
          8:14-cv-01911-JLS-RNB,
     28   2017 U.S. Dist. LEXIS 207758 (C.D. Cal. Dec. 18, 2017).............................. 2
                REPLY ISO MOTION FOR FINAL APPROVAL OF SETTLEMENT,
              ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
                                                                  ii
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 4 of 27 Page ID #:3898




      1         Lead Plaintiffs and Class Representatives Donald Hu and Brayton Li (“Class
      2 Plaintiffs”) respectfully submit this Reply in further support of their motions for:
      3         (1)   Final Approval of Class Action Settlement and Plan of Allocation
      4 (“Final Approval Motion”); and
      5       (2) Award of Attorneys’ Fees, Reimbursement of Litigation Expenses,
      6 and Plaintiffs’ Awards (“Fee Motion”).
      7         This Reply is supported by the Supplemental Declaration of Luiggy Segura
      8 Regarding (A) Mailing Of Notice of Pendency and Settlement of Class Action, and
      9
        Proof of Claim and Release; and (B) Request for Exclusions and Objections
     10
        (“Supp. Mailing Decl.”), attached hereto as Exhibit 1.
     11
              The Court-ordered deadline for Class Members to object to the fairness,
     12
        reasonableness, or adequacy of the Settlement, Plan of Allocation, Attorneys’ Fees
     13
        and Expenses, or the Class Plaintiffs’ Award Application, or to opt-out of the Class
     14
        or Settlement elapsed on April 15, 2019. As of this filing, no Class Member has
     15
        objected and only a single investor representing only 30 shares requested
     16
        exclusion. Accordingly, the reaction of the Class Members to the proposed
     17
        Settlement, Plan of Allocation, attorneys’ fees and expenses, and application for
     18
                                                                                          1
     19 Class Plaintiffs’ Awards supports entering the Proposed Order of Final Judgment.
     20 I.      The Absence of Objections Strongly Supports Final Approval

     21         It has long been held that the “reaction of the class members to the proposed
     22 settlement is . . . an important factor in evaluating the fairness of the settlement.”
     23 In re Washington Public Power Supply System Sec. Litig., MDL No. 551, 1988
     24
     25
          1
     26   Attached as Exhibit 2 is a revised proposed order for final approval of the
     27 Settlement (“Revised Proposed Order and Final Judgment”) that identifies in
        Paragraph 7 the request for exclusion, but is otherwise identical to the proposed
     28 order previously submitted as ECF No. 180. See Ex. B. at 4, ¶7.

               REPLY ISO OF MOTION FOR FINAL APPROVAL OF SETTLEMENT,
              ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
                                          1
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 5 of 27 Page ID #:3899




      1 U.S. Dist. LEXIS 16532, at *8 (W.D. Wash. July 28, 1988) (citing Officers for
      2 Justice v. Civil Service Commission, 688 F.2d 615, 625 (9th Cir. 1982)).
      3         Here, after completing a robust notice program that included mailing 25,375
      4 Settlement Notice Packets to identifiable Class Members or their nominees,
      5 publishing summary notice over PR Newswire, and publishing all documents
      6 relevant to the Settlement on the Settlement Administrator’s website, not a single
      7 Class Member has raised any objection to any aspect of the Settlement, the Plan of
      8 Allocation, or the Motion for Attorneys’ Fees or Expenses, or the request for Class
      9
          Plaintiffs’ Awards. See Supp. Mailing Decl. at ¶¶ 6-8. Courts have recognized
     10
          that a lack of any objection supports final approval. See, e.g., Scott v. HSS Inc.,
     11
          8:14-cv-01911-JLS-RNB, 2017 U.S. Dist. LEXIS 207758, at *14 (C.D. Cal. Dec.
     12
          18, 2017); Saldivar v. Priority One Med. Transp., Inc., No. CV 09-04789, 2011
     13
          U.S. Dist. LEXIS 163720, at *21-22 (C.D. Cal. Mar. 22, 2011); In re HiEnergy
     14
          Techs., SA CV 04-1226-VBF(JTLx), 2010 U.S. Dist. LEXIS 147929, at *5-6
     15
          (C.D. Cal. Sep. 22, 2010).
     16
                Class Members’ lack of objection also supports the request for attorneys’
     17
          fees, expenses, and compensatory awards to Class Plaintiffs. The Notices mailed
     18
     19 to each potential Class Member identified the maximum amount that would be
     20 sought for each of these items, affording Class Members the opportunity to address
     21 any portion they deemed unreasonable. See ECF No. 173-1 at pp. 45, 49-50. As
     22 another court in this Circuit recently stated:
     23                The absence of any objections to the settlement also supports
                the award of the attorneys’ fees sought in this case. The class notices
     24         specifically advised class members that class counsel would seek one-
     25         third of the fund for attorneys’ fees, as well as reimbursement for any
                costs for litigation. No objections to the proposed settlement were
     26
                received, and only three class members opted out of the settlement.
     27         Therefore, this attorneys’ fee arrangement clearly appears to have the
     28         support of the class.

             REPLY ISO OF MOTION FOR FINAL APPROVAL OF SETTLEMENT,
            ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
                                        2
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 6 of 27 Page ID #:3900




      1 Mathein v. Pier 1 Imps. (U.S. Remodelers,.), Inc., C 09-05112 JSW, 2018 U.S.
      2 Dist. LEXIS 71386, *27-28 (N.D. Cal. Aug. Apr. 27, 2018) (citations omitted).2
      3
          II.   The Limited Number of Exclusions Strongly Supports Final Approval
      4
                Upon the Court granting Preliminary Approval of the Class, Class Counsel
      5
          caused the Settlement Administrator to disseminate the Notice of Proposed
      6
          Settlement of Class Action. To date, only one (1) Class Member, with only 30
      7
          shares, has requested to be excluded from the Settlement. See Supp. Mailing
      8
          Decl., ¶ 6. As provided in the Notice, Class Plaintiffs estimate that the Settlement
      9
          covers 9,531,200 damaged shares. Accordingly, the single exclusion represents
     10
          only 0.00000315% of the shares covered by the Settlement.                 That the
     11
          overwhelming majority – indeed, virtually all – of eligible investors opted to
     12
     13 remain in the Class strongly supports final approval. See, e.g., In re Mego
     14 Financial Sec Litig, 213 F. 3d 454, 459 (9th Cir 2000); Rinky Dink, Inc. v. World
     15 Bus. Lenders, LLC, No. C14-0268-JCC, 2016 U.S. Dist. LEXIS 70858, at *9-10
     16 (W.D. Wash. May 31, 2016).
     17 III.    Conclusion
     18         Accordingly, for all of the reasons stated herein, and in the Final Approval
     19 Motion and Fee Motion, the Court should enter the Revised Proposed Order and
     20 Final Judgment and the Proposed Order Awarding Attorneys’ Fees and
     21 Reimbursement of Litigation Expenses.
     22
          2
          See also Etter v. Allstate Ins. Co., No. 17-0184, 2018 U.S. Dist. LEXIS 189136,
     23 at *8 (N.D. Cal. Nov. 4, 2018) (“The absence of objections from class members
     24 further supports the reasonableness and fairness of the settlement terms.”); Acosta
        v. Frito-Lay, Inc., No. 15-2128, 2018 U.S. Dist. LEXIS 75998, *35 (N.D. Cal.
     25
        May 4, 2018) (“The absence of objections or disapproval by class members to a 25
     26 percent fee supports the finding that Plaintiffs’ request is reasonable.”); Maxin v.
     27 RHG & Co., No. 16-2625, 2018 U.S. Dist. LEXIS 26795, *17 (S.D. Cal. Feb. 16,
        2018) (“This unanimous class approval and absence of fee-specific objections
     28 weighs in favor of the Court approving the Fee Motion.”).

               REPLY ISO OF MOTION FOR FINAL APPROVAL OF SETTLEMENT,
              ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
                                          3
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 7 of 27 Page ID #:3901




      1
      2 Dated: April 22, 2019
                                       GLANCY PRONGAY & MURRAY LLP
      3
      4                                By: Kara M. Wolke
                                       Robert V. Prongay
      5                                Kara M. Wolke
      6                                Vahe Mesropyan
                                       1925 Century Park East, Suite 2100
      7
                                       Los Angeles, California 90067
      8                                Telephone: (310) 201-9150
      9                                E-mail: rprongay@glancylaw.com
                                               kwolke@glancylaw.com
     10
     11                                Liaison Counsel for Class Plaintiffs
     12                                POMERANTZ LLP
     13                                Jennifer Pafiti (SBN 282790)
                                       468 North Camden Drive
     14
                                       Beverly Hills, CA 90210
     15                                Telephone: (818) 532-6449
     16                                E-mail: jpafiti@pomlaw.com

     17                                POMERANTZ LLP
     18                                Patrick V. Dahlstrom
                                       Joshua B. Silverman
     19                                Omar Jafri
     20                                Ten South La Salle Street, Suite 3505
                                       Chicago, Illinois 60603
     21
                                       Telephone: (312) 377-1181
     22                                E-mail: pdahlstrom@pomlaw.com
     23                                        jbsilverman@pomlaw.com
                                               ojafri@pomlaw.com
     24
     25
     26
     27
     28

            REPLY ISO OF MOTION FOR FINAL APPROVAL OF SETTLEMENT,
           ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
                                       4
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 8 of 27 Page ID #:3902




      1                                BRAGAR EAGEL & SQUIRE P.C.
                                       David J. Stone (SBN 208961)
      2                                Marion C. Passmore (SBN 228474)
      3                                Melissa A. Fortunato (SBN 319767)
                                       885 Third Avenue, Suite 3040
      4                                New York, New York 10022
      5                                Telephone: (212) 308-5858
                                       Email: stone@bespc.com
      6                                       passmore@bespc.com
      7                                       fortunato@bespc.com
      8
                                       Co-Lead Counsel for Class Plaintiffs
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

            REPLY ISO OF MOTION FOR FINAL APPROVAL OF SETTLEMENT,
           ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES AND AWARDS
                                       5
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 9 of 27 Page ID #:3903




                              EXHIBIT 1
     Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 10 of 27 Page ID
                                      #:3904




 1                          IN THE UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 2
 3       SUNIL SUDUNAGUNTA,
                                                                  Case No. 16-cv-1947-MWF (JEMx)
 4             v.
 5                                                                Hon. Michael W. Fitzgerald
         NANTKWEST, INC., et al.
 6                                                                Class Action
 7
 8          SUPPLMENTAL DECLARATION OF LUIGGY SEGURA REGARDING:
      (A) MAILING OF NOTICE OF PENDENCY AND SETTLEMENT OF CLASS ACTION,
 9     AND PROOF OF CLAIM AND RELEASE; AND (B) REQUESTS FOR EXCLUSIONS
                                 AND OBJECTIONS
10
11
     I, Luiggy Segura, declare as follows:
12
              1.    I am a Senior Project Manager of Securities Class Actions at JND Legal
13
     Administration (“JND”). Pursuant to paragraph 5 of the Court’s Proposed Order Preliminarily
14
     Approving Settlement and Providing for Notice, which was filed on January 9, 2019 (Docket
15
     (“Dkt.”) No. 177, the “Preliminary Approval Order”), JND was appointed to act as the Settlement
16
     Administrator in connection with the proposed settlement of the above-captioned action
17
     (“Action”).1 I submit this Declaration as a supplement to my earlier declaration, the Declaration
18
     of Luiggy Segura Regarding: (A) Mailing of Notice of Pendency and Settlement of Class Action,
19
     and Proof of Claim and Release; (B) Publication of Summary Notice of Class Action; and (C)
20
     Report on Requests for Exclusions and Objections Received to Date, dated April 3, 2019, ECF
21
     No. 184-1 (the “Initial Mailing Declaration”). The following statements are based on my personal
22
     knowledge and information provided to me by other experienced JND employees, and, if called as
23
     a witness, I could and would testify competently thereto.
24
25
26
27   1
       Unless otherwise stated, all capitalized terms used herein have the same definitions as assigned
     in the Preliminary Approval Order or Stipulation of Settlement, dated October 31, 2018 (Dkt. No.
28
     173-1) (“Stipulation”).
29
30
     Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 11 of 27 Page ID
                                      #:3905


                        CONTINUED DISSEMINATION OF THE NOTICE PACKET
 1
 2           2.     Since the execution of the Initial Mailing Declaration, JND has not received any
 3
     additional Notice Packet requests. Through April 18, 2019, JND has disseminated an aggregate
 4
     of 25,375 Notice Packets to potential Settlement Class Members and nominees.
 5
 6           UPDATE ON CALL CENTER SERVICES AND SETTLEMENT WEBSITE
 7
             3.     JND continues to maintain the toll-free telephone number (1-888-663-1726) and
 8
     Interactive Voice Recording (“IVR”) to accommodate potential Settlement Class Members.
 9
     Through April 18, 2019, there have been a total of 172 calls to the toll-free telephone number. JND
10
11   has promptly responded to each telephone inquiry and will continue to address potential Class

12   Members’ inquiries.
13
             4.     JND also continues to maintain the website dedicated to the Settlement,
14
     www.NantKwestSecuritiesLitigation.com (the “Settlement Website”) to assist potential Class
15
16   Members. Through April 18, 2019, the Settlement Website has received 2,005 visits. The website

17   will continue to be updated with relevant case information and court documents.
18                                REPORT ON OBJECTIONS AND
19                           EXCLUSION REQUESTS RECEIVED TO DATE

20           5.     The Notice informs potential Class Members that requests for exclusion from the
21   Class are to be addressed to NantKwest Securities Litigation, c/o JND Legal Administration, P.O.
22
     Box 91230, Seattle, Washington, 98111, such that they were postmarked no later than April 15,
23
     2019.
24
25           6.     Through April 18, 2019, JND has received 1 request for exclusion. Attached hereto

26   as Exhibit A is the request for exclusion.
27
             7.     The Notice informs potential Class Members that objections from the Class were
28
     to be addressed to each counsel of record.
29
30
31
32
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 12 of 27 Page ID
                                 #:3906
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 13 of 27 Page ID
                                 #:3907




             EXHIBIT A
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 14 of 27 Page ID
                                 #:3908
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 15 of 27 Page ID
                                 #:3909
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 16 of 27 Page ID
                                 #:3910




                           EXHIBIT 2
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 17 of 27 Page ID
                                 #:3911


 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
 9

10
     SUNIL SUDUNAGUNTA                    Case No. 16-cv-01947-MWF-JEM
11
                v.                        Consolidated with
12                                        2:16-cv-3438-MWF-JEM
13
     NANTKWEST, INC., PATRICK
     SOON-SHIONG, RICHARD                 CLASS ACTION
14   GOMBERG, BARRY J. SIMON,
     STEVE GORLIN, MICHAEL D.
15   BLASZYK, HENRY JI, RICHARD           [PROPOSED] JUDGMENT AND
     KUSSEROW, JOHN T. POTTS, JR.,        ORDER GRANTING FINAL
16                                        APPROVAL OF CLASS ACTION
     ROBERT ROSEN, JOHN C.                SETTLEMENT
17   THOMAS JR., MERRILL LYNCH,
     PIERCE, FENNER & SMITH, INC.,
18   CITIGROUP GLOBAL MARKETS             Date:   April 29, 2019
     INC., JEFFERIES LLC, PIPER           Time: 10:00 a.m.
19   JAFFRAY & CO., and MLV & CO.,        Before: Hon. Michael Fitzgerald
20
     LLC.,                                Courtroom: 5A

21

22

23

24

25

26

27

28

     JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT                        Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 18 of 27 Page ID
                                 #:3912


 1        WHEREAS, the Court is advised that the Parties,1 through their counsel, have
 2 agreed, subject to Court approval following notice to the Class and hearings, to settle the

 3 Actions upon the terms and conditions set forth in the Stipulation of Settlement dated

 4 October 31, 2018 (the “Stipulation”), which was filed with the Court; and

 5        WHEREAS, on January 9, 2019, the Court entered its Order Preliminarily
 6 Approving Settlement and Providing for Notice, which preliminarily approved the

 7 Settlement, and approved the form and manner of notice to the Class of the Settlement,

 8 and said notice having been issued, and the fairness hearing having been held;

 9        NOW, THEREFORE, based upon the Stipulation and all of the filings, records,
10 and proceedings herein, and it appearing to the Court upon examination that the

11 Settlement set forth in the Stipulation is fair, reasonable, and adequate, and upon a

12 Settlement Final Approval Hearing having been held after notice to the Class of the

13 Settlement to determine if the Settlement is fair, reasonable, and adequate and whether

14 the Judgment should be entered in this Action;

15        THE COURT HEREBY FINDS AND CONCLUDES THAT:
16        A.     The provisions of the Stipulation, including definitions of the terms used
17 therein, are hereby incorporated by reference as though fully set forth herein.

18        B.     This Court has jurisdiction of the subject matter of this Action and over all
19 of the Parties and all members of the Class.

20        D.     The form, content, and method of dissemination of notice given to the Class
21 was adequate and reasonable and constituted the best notice practicable under the

22 circumstances, including individual notice to all Class Members who could be identified

23 through reasonable effort.

24
     1
     As used herein, the term “Parties” refers to Donald Hu and Brayton Li (“Class
25
   Plaintiffs”) and Defendants NantKwest, Inc. (“NantKwest”), Patrick Soon-Shiong,
26 Richard Gomberg, Barry J. Simon, Steve Gorlin, Michael D. Blaszyk, Henry Ji, Richard
   Kusserow, John T. Potts, Jr., Robert Rosen, and John C. Thomas Jr., Merrill Lynch,
27
   Pierce, Fenner & Smith, Incorporated, Citigroup Global Markets Inc., Jefferies LLC,
28 Piper Jaffray & Co., and MLV & Co., LLC.
                                            1
   JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
   SETTLEMENT                                       Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 19 of 27 Page ID
                                 #:3913


 1        E.     Notice, as given, complied with the requirements of the Federal Rules of
 2 Civil Procedure, satisfied the requirements of due process, as well as the Private

 3 Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78-u4(a)(7), and

 4 constituted due and sufficient notice of the matters set forth herein. The Court finds that

 5 a full opportunity has been afforded to Class Members to object to the Settlement and/or

 6 to participate in the Final Approval Hearing. Furthermore, the Court hereby affirms that

 7 due and sufficient notice has been given to the appropriate State and Federal officials

 8 pursuant to the Class Action Fairness Act, 28 U.S.C § 1715.

 9        F.     The Settlement set forth in the Stipulation is fair, reasonable, and adequate.
10 In making this determination, the Court has considered factors with respect to fairness,

11 which include “(1) the strength of the plaintiff’s case; (2) the risk, expense, complexity

12 and likely duration of further litigation; (3) the risk of maintaining class action status

13 throughout trial; (4) the amount offered in settlement; (5) the extent of discovery

14 completed; (6) the experience and views of counsel; (7) the presence of a governmental

15 participant; (8) the reaction of the class members to the proposed settlement; and (9) the

16 absence of collusion in the settlement procedure.” Churchill Vill., L.L.C. v. Gen. Elec.,

17 361 F.3d 566, 575 (9th Cir. 2004).

18               (i)    The Settlement was vigorously negotiated at arm’s length by Class
19 Plaintiffs on behalf of the Class and by Defendants, all of whom were represented by

20 highly experienced and skilled counsel. The case settled only after: (a) a mediation

21 conducted by an experienced mediator who was thoroughly familiar with this litigation;

22 (b) the exchange of detailed mediation statements prior to the mediation which

23 highlighted the factual and legal issues in dispute; (c) extensive paper and deposition

24 discovery; and (d) class certification. Accordingly, both Class Plaintiffs and Defendants

25 were well-positioned to evaluate the Settlement value of this Action. The Stipulation has

26 been entered into in good faith and is not collusive.

27

28
                                2
     JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT                        Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 20 of 27 Page ID
                                 #:3914


 1               (ii)   If the Settlement had not been achieved, both Class Plaintiffs and
 2 Defendants faced the expense, risk, and uncertainty of extended litigation. The Court

 3 takes no position on the merits of either Class Plaintiffs’ or Defendants’ arguments, but

 4 notes these arguments as evidence in support of the reasonableness of the Settlement.

 5         G.    Class Plaintiffs and Class Counsel have fairly and adequately represented
 6 the interest of the Class Members in connection with the Settlement.

 7         H.    Class Plaintiffs, all Class Members, and Defendants are hereby bound by
 8 the terms of the Settlement set forth in the Stipulation.

 9         IT IS HEREBY ORDERED THAT:
10         1.    The Settlement on the terms set forth in the Stipulation is finally approved
11 as fair, reasonable, and adequate. The Settlement shall be consummated in accordance

12 with the terms and provisions of the Stipulation. The Parties are to bear their own costs

13 and attorneys’ fees, except as otherwise provided in the Stipulation and, as among

14 Defendants, as governed by any contract existing between or among two or more

15 Defendants.

16         2.    All Released Parties as defined in the Stipulation are released in accordance
17 with, and as defined in, the Stipulation.

18         Upon the Effective Date, Class Plaintiffs and each Class Member shall be deemed
19 to have, and by operation of this Judgment shall have, fully, finally, and forever released,

20 relinquished, and discharged all Released Claims against the Released Parties, whether

21 or not such Class Member executes and delivers a Proof of Claim and Release. Nothing

22 contained herein shall, however, bar any action or claim to enforce the terms of the

23 Stipulation or this Judgment.

24         3.    Upon the Effective Date, each of the Defendants shall be deemed to have,
25 and by operation of this Judgment shall have, fully, finally, and forever released

26 Plaintiffs and Class Counsel from any claim related to this Action or the prosecution

27

28
                                3
     JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT                        Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 21 of 27 Page ID
                                 #:3915


 1 thereof. Nothing contained herein shall, however, bar any action or claim to enforce the

 2 terms of the Stipulation or this Judgment.

 3         4.    Upon the Effective Date, in accordance with 15 U.S.C. § 78u-4(f)(7)(A), all
 4 Persons shall be enjoined and barred from commencing or continuing any claim, cross-

 5 claim, third-party claim, claim over, or action in any forum against the Released Parties,

 6 seeking, as damages, indemnity, contribution, or otherwise, the recovery of all or part of

 7 any liability or settlement which such persons (i) paid, (ii) were obligated to pay or

 8 agreed to pay, or (iii) may become obligated to pay to the Settlement Class, as a result of

 9 such persons’ liability for or participation in any acts, facts, statements or omissions that

10 were or could have been alleged in the Action. Further, upon the Effective Date,

11 NantKwest and the Individual Defendants shall be enjoined and barred from

12 commencing or continuing any claim, cross-claim, third-party claim, claim over, or

13 action in any forum against the Underwriter Defendants, seeking, as damages, indemnity,

14 contribution, or otherwise, the recovery of all or part of any sum (including but not

15 limited to attorneys’ fees) that NantKwest or any Individual Defendant paid, was

16 obligated to pay or agreed to pay, or may become obligated to pay, arising from the

17 Action. Notwithstanding the foregoing, nothing herein shall affect other obligations or

18 claims between or among the Released Parties, including any contractual obligations

19 NantKwest may have to pay or reimburse defense costs (including reasonable attorneys’

20 fees) incurred in the Action by the Underwriter Defendants, or claims, cross-claims,

21 third-party claims, claims over, or actions based on any such obligations.

22         5.    All Class Members who have not made their objections to the Settlement, or
23 any aspect thereof (including Plaintiffs’ application for an award of attorneys’ fees and

24 for reimbursement of their out-of-pocket costs incurred in the prosecution of the Action

25 (the “Fee Request”)), in the manner provided in the Notice are deemed to have waived

26 any objections by appeal, collateral attack, or otherwise.

27

28
                                4
     JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT                        Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 22 of 27 Page ID
                                 #:3916


 1         6.    All Class Members who have failed to properly file requests for exclusion
 2 (requests to opt out) from the Class are bound by the terms and conditions of the

 3 Stipulation and this Final Judgment.

 4         7.    The request for exclusion identified in Exhibit A to this Judgment is
 5 accepted by the Court.

 6         8.    All other provisions of the Stipulation are incorporated into this Judgment
 7 as if fully set forth herein. To the extent that the terms of this Judgment conflict with the

 8 terms of the Stipulation, the Stipulation shall control.

 9         9.    Plaintiffs are hereby barred and enjoined from instituting, commencing,
10 maintaining, or prosecuting in any court or tribunal any of the Released Claims against

11 any of the Released Parties.

12         10.   Neither the Stipulation nor the Settlement, nor any act performed or
13 document executed pursuant to or in furtherance of the Stipulation or the Settlement:

14 (a) is or may be deemed to be, or may be used as, a presumption, concession, or

15 admission of, or evidence of, the validity of any Released Claim or of any wrongdoing or

16 liability of the Defendants or any of the Released Parties; or (b) is or may be deemed to

17 be, or may be used, as a presumption, concession, or admission of, or evidence of, any

18 fault or omission of any of the Defendants or any of the Released Parties in any civil,

19 criminal or administrative proceeding in any court, administrative agency or other

20 tribunal; or (c) is or may be deemed to be an admission or evidence that any claims

21 asserted by Class Plaintiffs lacked merit in any civil, criminal or administrative

22 proceeding. Defendants and the Released Parties may file the Stipulation and/or this

23 Judgment in any action that may be brought against them in order to support a defense or

24 counterclaim based on principles of res judicata, collateral estoppel, release, good faith

25 settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

26 preclusion or similar defense or counterclaim.

27

28
                                5
     JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT                        Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 23 of 27 Page ID
                                 #:3917


 1        11.    Pursuant to, and in full compliance with, the Federal Rules of Civil
 2 Procedure, this Court hereby finds and concludes that due and adequate notice was

 3 directed to all Persons and entities who are Class Members advising them of the Plan of

 4 Allocation and of their right to object thereto, and a full and fair opportunity was

 5 accorded to all Persons and entities who are Class Members to be heard with respect to

 6 the Plan of Allocation.

 7        12.    The Court hereby finds and concludes that the formula for the calculation of
 8 the claims of Authorized Claimants, which is set forth in the Notice of Proposed

 9 Settlement of Class Actions sent to Class Members, provides a fair and reasonable basis

10 upon which to allocate the net proceeds of the Settlement among Class Members, with

11 due consideration having been given to administrative convenience and necessity.

12        13.    A separate order shall be entered regarding Class Counsel’s Fee and
13 Expense Application and any Compensatory Award Application. The finality of this

14 Judgment shall not be affected, in any manner, by rulings that the Court may make on

15 the Fee and Expense Application, or any Compensatory Award Application.

16        14.    In the event that the Stipulation is terminated in accordance with its terms:
17 (i) this Judgment shall be rendered null and void and shall be vacated nunc pro tunc; and

18 (ii) the Action shall proceed as provided in the Stipulation.

19        15.    Without affecting the finality of this Judgment in any way, this Court retains
20 continuing jurisdiction over: (a) implementation of this Settlement and any award or

21 distribution of the Settlement Fund, including interest earned thereon; (b) disposition of

22 the Settlement Fund; (c) hearing and determining applications for attorneys’ fees, interest

23 and expenses in the Action; and (d) all Parties hereto for the purpose of construing,

24 enforcing, and administrating the Stipulation.

25

26

27

28
                                6
     JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT                        Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 24 of 27 Page ID
                                 #:3918


 1        16.    The Court finds and concludes that during the course of this Action, the
 2 Defendants, Defendants’ Counsel, Class Plaintiffs and Class Counsel complied with the

 3 requirements of Rule 11 of the Federal Rules of Civil Procedure. No Party or their

 4 respective counsel violated any of the requirements of Rule 11 of the Federal Rules of

 5 Civil Procedure with respect to any of the complaints filed in this Action, any responsive

 6 pleadings to any of the above complaints or any motion with respect to any of the above

 7 complaints.

 8

 9        IT IS SO ORDERED.
10

11 Dated: _______________                    __________________________________
12
                                             HONORABLE MICHAEL W. FITZGERALD
                                             UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                7
     JUDGMENT AND ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
     SETTLEMENT                        Case No. 16-cv-01947-MWF-JEM
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 25 of 27 Page ID
                                 #:3919




                      Exhibit A
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 26 of 27 Page ID
                                 #:3920



 Sunil Sudunagunta v. Nantkwest, Inc. et al, Case No. 2:16-cv-01947-MWF-JEM (C.D. Cal.)
                                    Exclusion Report


  Exclusion Name                 Date         City   State Number of Shares
     1.      Robert Dean Ehlen   4/12/2019    Napa CA      Purchased 30 shares on
                                                           7/28/2015
Case 2:16-cv-01947-MWF-JEM Document 185 Filed 04/22/19 Page 27 of 27 Page ID
                                 #:3921


  1               PROOF OF SERVICE BY ELECTRONIC POSTING
  2        I, the undersigned say:
  3        I am not a party to the above case, and am over eighteen years old. On April 22,
  4 2019, I served true and correct copies of the following document, by posting the

  5 document electronically to the ECF website of the United States District Court for the

  6 Central District of California, for receipt electronically by the parties listed on the

  7 Court’s Service List.

  8        I affirm under penalty of perjury under the laws of the United States of America
  9 that the foregoing is true and correct. Executed on April 22, 2019, at Los Angeles,

 10 California.

 11

 12                                               s/ Kara M. Wolke
 13
                                                  Kara M. Wolke

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                     PROOF OF SERVICE
